COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       JAC Hospitality, LLC, John Ly, Catherine Ly, and Jason Ly v.
                           Vintage Dunhill

Appellate case number:     01-19-00393-CV

Trial court case number: 2016-77844

Trial court:               295th District Court of Harris County

        Counsel for appellee, Vintage Dunhill LLC, has filed a motion to withdraw Scott L. Rogers
as counsel of record in this appeal. However, the motion does not comply with Texas Rule of
Appellate Procedure 6.5. The motion does not contain: (1) a list of current deadlines and settings
in the case; (2) the party’s name and last known address and telephone number; (3) a statement
that a copy of the motion was delivered to the party; and (4) a statement that the party was notified
in writing of the right to object to the motion. See TEX. R. APP. P. 6.5(a); see also TEX. R. APP. P.
6.5(b) (providing “motion must be delivered to party in person or mailed—both by certified and
by first-class mail—to the party at the party’s last known address.”).
       Accordingly, the motion to withdraw is DENIED without prejudice to refiling.
       It is so ORDERED.

Judge’s signature:     /s/ Evelyn V. Keyes
                      Acting individually  Acting for the Court


Date: ___October 8, 2019___